DETAILED ACTION


Response to Arguments
Applicant's arguments filed 6/3/22 have been fully considered but they are moot as they do not apply to the current grounds of rejection made in view of amendments to the claims.

Response to Amendments
Amendments to the claims overcome the rejection of claim 13 under 35 USC 112(d) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
The rejections of claims 1, 5, 6, 8, 11, and 12 under 35 USC 102(a)(1) and claims 2-4, 7, 9, 10, and 13 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20140174547 by Joo in view of U.S. Patent 6715216 granted to Salameh et al.
As to claim 1, Joo teaches a washing machine comprising a sump for collecting wash fluid (para. 37, bottom of washing tub); a supply valve (para. 41); a water level detection system comprising a pressure sensor (paras. 37-39); and a controller configured for opening the valve to provide a flow of wash fluid into the sump (para. 16); providing a target volume of wash fluid into the sump and then closing the valve (a preset water level, e.g. a washing water level, para. 53; adjusting water level to the preset water level by supplying water, para. 17); obtaining a sensed fill volume using the water level detection system (para. 43); determining that a fault condition exists based on the difference between the target volume and the sensed fill volume (paras. 16, 24); and initiating a fault abatement process (paras. 22, 48).
Joo teaches that the present water level (i.e. target volume) may be selected in various manners (para. 53) and suggests that a preset water supply time may provide a quantity of water that can be compared against a water level sensor measurement (para. 50).  Joo does not, however, teach that a target fill time is determined based on approximating a flow rate based on a supply water pressure and dividing the target volume by the flow rate.  However, the relationship between a water supply pressure, flow rate, and water volume is well-known.  Salameh teaches that a controller can calculate a flow rate and fill time to discharge a predetermined volume of water based on a detected pressure and a known pipe diameter (col. 5, ll. 42-56).  One of ordinary skill in the art would have recognized as obvious that a supply valve may be opened for a target time to supply a target volume based on a supply water pressure.  One of ordinary skill in the art would have recognized as obvious to supply a target volume based on a supply pressure based on well-known flow principles; the results of using this method would have achieved predictable and expected results.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 5, Joo teaches obtaining a sump pressure and determining the fill volume from the sump pressure (paras. 37-39).
As to claim 6, Joo teaches determining a fault exists comprises determining that the difference between the target volume and fill volume exceeds a threshold (paras. 46-47).
As to claim 8, Joo teaches determining a fault exists comprises determining that the target volume has reached a first threshold (e.g. preset water level) and determining that the fill volume is below a second threshold less than the first threshold (paras. 46-47, the minimum water level difference would be the difference between thresholds).
As to claim 11, Joo teaches initiating a fault abatement process comprises providing a user indication (para. 48).
As to claim 12, Joo teaches initiating a fault abatement process comprises adjusting an operating parameter (para. 22).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20140174547 by Joo in view of U.S. Patent 6715216 granted to Salameh et al. as applied to claims 1 and 6 above, and further in view of U.S. Patent Application Publication 20210054318 by Piorkowski et al.
As to claim 4, Joo teaches that the target volume may be a washing water level (para. 53), but is silent as to the volume of water to reach the washing water level.  However, one of ordinary skill in the art would have recognized as obvious that the target volume (i.e. washing water volume) may be approximately 9 gallons.  Piorkowski teaches that a typical wash cycle uses 20-200 liters (5.3-52.8 gallons) (para. 19).  One of ordinary skill in the art would have understood that 9 gallons is within a washing water volume for a typical washing machine and would thus have recognized such volume to be obvious.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 7, Joo teaches that the predetermined fault threshold “may be selected in various manners by the user or according to the designer’s intention” (para. 47), but does not teach a particular volume threshold.  However, one of ordinary skill in the art would have recognized as obvious to have a threshold of 1 gallon.  A threshold of 1 gallon would result in the washing water volume being within a typical volume for a washing machine (see Piorkowski, para. 19), and one of ordinary skill in the art would have further understood that a threshold of 1 gallon with a target volume of 9 gallons would result in an acceptable amount of water to perform washing within a generally understood margin to achieve proper performance, in particular since the threshold would still result in an amount of water within what is typically used for a wash cycle.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20140174547 by Joo in view of U.S. Patent 6715216 granted to Salameh et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20080172804 by Vanhazebrouck et al. and U.S. Patent Application Publication 20180298549 by Nam et al.
As to claim 9, Joo does not teach obtaining the target and fill volumes, incrementing a fault counter if the difference between the volumes exceeds a threshold, repeating obtaining the volumes, and determining a fault exists when the counter reaches a threshold.  However, one of ordinary skill in the art would have recognized as obvious to perform this operation.  Vanhazebrouck teaches that an amount of time is necessary for water to reach a static state during filling and that a water level pressure reading should be taken after that amount of time for consist and stable readings (para. 30).  One of ordinary skill in the art would have understood, based on Vanhazebrouck’s teachings, that a difference between the target and fill volumes would need to be determined once the water reaches a static state, and that employing an incremental counter to determine a fault threshold would account for the water settling time to avoid erroneous indications of a fault.  See also Nam, which teaches a fault counter threshold used to determine a fault condition of a water level sensor (para. 123).  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 10, one of ordinary skill in the art would have recognized as obvious to reset the fault counter when the drain pump is energized or when the difference in the volumes with less than the fault threshold based on the teachings of Vanhazebrouck, namely that when the drain pump is energized a settling time of the water during a fill would no longer be relevant since the filling operation would have ceased.  One of ordinary skill in the art would have also recognized as obvious to reset the counter when the difference in volumes is less than the threshold due to an understanding that a fault does not exist.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20140174547 by Joo in view of U.S. Patent 6715216 granted to Salameh et al. as applied to claim 12 above, and further in view of U.S. Patent Application Publication 20200157725 by Lv et al. and U.S. Patent Application Publication 20180298549 by Nam et al.
AS to claim 13, Joo does not teach operating a drain pump to discharge the wash fluid as a fault abatement process.  However, one of ordinary skill in the art would have recognized as obvious to operate the drain pump.  Lv teaches that if a water level sensing component is faulted a drainage apparatus should be operated to drain the water to prevent an overflow condition (para. 48).  Nam also teaches draining a water supply upon a water level sensor error (para. 124).  One of ordinary skill in the art would have been motivated to operate the drain pump as a fault abatement process in order to prevent an overfilled condition that may arise from an incorrect or unknown actual water level based on the teachings and suggestions of Lv and Nam.  Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711